USCA11 Case: 20-11026    Date Filed: 10/26/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-11026
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:19-cr-00434-WFJ-CPT-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

SEAN FERRARESI,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                           (October 26, 2020)
          USCA11 Case: 20-11026      Date Filed: 10/26/2020   Page: 2 of 2



Before LAGOA, BRASHER and HULL, Circuit Judges.

PER CURIAM:

      Darlene M. Geiger, appointed counsel for Sean Ferraresi in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Ferraresi’s conviction and sentence are AFFIRMED.




                                         2